Title: From Jonathan Trumbull, Jr. to Benjamin Lincoln, 23 July 1783
From: Trumbull, Jonathan, Jr.
To: Lincoln, Benjamin


                        
                            sir
                            Head Quarters 23d July 1783
                        
                        In the absence of the Comr in Chief, I have the Honor to transmit to you, the Inclosed Letter in Behalf of
                            the Officers of Delaware, signifying their Acceptance of the Commutation proposed by the Act of Congress of the  of March. With much Respect & Esteem I am &c.
                        
                            J. T—ll Jun. Secy
                        
                    